

GUARANTEED SUPPLY AGREEMENT
This is a Guaranteed Supply Agreement dated January 1, 2015 between Marathon
Petroleum Company LP (“MPC”), a Delaware limited partnership with offices at 539
South Main Street, Findlay, Ohio 45840 and Hardin Street Marine LLC (“HSM”), a
Delaware limited liability company with offices at 200 East Hardin Street,
Findlay, Ohio 45840.


1.    Definitions. “Product” shall mean Dyed No. 2 Ultra Low Sulfur Diesel with
0-5% Biodiesel “Terminal,” and “Volumes” shall refer to the MPC terminals and
the associated quantities (in gallons) listed in the table in Section 3, if
applicable. “Month” (capitalized or not) shall mean a calendar month. “Ship
From” shall mean the MPC Terminal from which the Product will be made available
for pick up by HSM. “Actual Volume” shall mean the amount of Product purchased
by HSM from a MPC Terminal during an initial term or any successive one-year
renewal term.


2.    Term. The initial term of this Agreement is from January 1, 2015 to
December 31, 2015, inclusive. This Agreement shall automatically renew for
successive one-year renewal term(s) unless either party gives written notice of
non-renewal at least 60 days prior to the end of the initial term or any
subsequent one-year renewal term.


3.    Quantity. (A) During any term of this Agreement, HSM shall purchase 90% of
the Volumes of each Product at the associated Terminal as shown in the table
below. (B) During any Month, MPC shall not guarantee availability of Product for
HSM’s purchase in amounts greater than 100% of the Volumes set forth in the
table below, prorated monthly. (C) In the event the needs of HSM increase beyond
the volumes specified in the table below, HSM shall notify the MPC Regional
Office in writing of the additional volume requested at least 30 days prior to
lifting. The MPC Regional Office shall assess Product availability, and if the
parties mutually agree, shall amend the volumes in the table set forth below.


Terminal
Product
Month
Total Volume
Kenova, WV
No. 2 MV 15 Dyed ULSD
275,000 gallons
3,300,000



4.    Price. The price for any given load of Product shall be:


Terminal
Price
Viney Branch
Wholesale Rack + $0.0050 per Gallon





HSM acknowledges and agrees that MPC may use the Wholesale Reseller Price to
manage customer liftings when MPC’s Product supply at the Viney Branch Terminal
is limited and HSM waives the right to claim that this method of pricing is
unfair, anti-competitive, tortious, or a breach of contract.


5.    Delivery. The Product shall be picked up by HSM at MPC’s Kenova, WV
terminal by tow boats or barges. Delivery terms are FOB Kenova, WV terminal.


6.    Remedies. (A) If Buyer does not purchase Product on a ratable basis
throughout the initial term or any of the successive one-year renewal term(s) of
this Agreement, MPC may reduce Volume for the successive one-year renewal
term(s) based on the prior term’s (initial term or any successive one-year
renewal term(s)) Actual Volume, prorated monthly, for each successive one-year
renewal term that HSM does not purchase 90% of the Volume, of Product. (B) MPC
may cancel this Agreement upon 15 days’ advance written notice if, for any two
consecutive months, HSM fails to purchase 90% of the Volumes, prorated monthly,
at the associated Terminal as shown in the table in Section 3.


7.    General. (A) THE ATTACHED PRODUCT SALES TERMS ARE PART OF THIS AGREEMENT,
but the terms herein shall prevail over any conflicting terms in the Product
Sales Terms. (B) This Agreement has been executed in two original counterparts.
(C) HSM has the right to disclose the terms and conditions contained herein with
its agents, employees, directors and officers with a need to know, however these
terms and conditions are confidential, and any unauthorized disclosure by HSM
without the express written consent of MPC is a material breach of this
Agreement.


Marathon Petroleum Company LP
By: MPC Investment LLC, its General Partner
 
Hardin Street Marine LLC
By:
/s/ George P. Shaffner
 
By:
/s/ Craig O. Pierson
Title:
Sr. Vice President
 
Title:
Vice President




--------------------------------------------------------------------------------





(Rev. 4/1/14)    
PRODUCT SALES TERMS (Marine – FOB Seller Facility)


These terms will apply to any agreement to which they are attached, in which
they are incorporated by reference, or which is found on the other side of these
terms. In the event of a conflict between that agreement and these terms, that
agreement will control. That agreement and these terms are collectively referred
to below as the “Agreement”, and the term “Products” refers to the petroleum
products sold by Marathon Petroleum Company LP (“Seller”) under this Agreement
to the buyer identified in this Agreement (“Buyer”).


1.    Payment. Payment terms are subject to change by Seller at any time. If
Seller does not receive payment when due, it may impose a late payment charge
not to exceed the maximum amount allowed by law and if the account is placed for
collection or suit is filed thereon, Seller will be entitled to attorney fees
and court costs. PAYMENTS TENDERED IN FULL SETTLEMENT OF A DISPUTED AMOUNT MUST
BE CLEARLY LABELED AS SUCH AND SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO: COMMERCIAL CREDIT MANAGER, MARATHON PETROLEUM COMPANY LP, 539 SOUTH MAIN
STREET, FINDLAY, OHIO 45840. Seller may set off amounts owed by Buyer to Seller
or its subsidiaries or affiliates against amounts owed by Seller to Buyer.


2.    Taxes. Buyer will pay, and indemnify Seller for, all taxes, fees, duties,
environmental levies, and other charges (whether imposed on manufacture,
processing, use, purchase, sale, resale, delivery, receipt, title transfer,
inspection, removal from storage, measurement or passage through a measurement
device, receipt of payment, or other activity, and regardless of when imposed)
relating to Products, or their raw materials or feedstocks. The sole exception
to this obligation is taxes based on or measured by Seller’s net income or
worth. Upon account set up, Buyer will promptly furnish Seller with the Buyer’s
appropriate state tax registration number(s), its federal identification number
and any applicable tax exemption certificates.  Buyer will promptly inform
Seller of any changes to its tax registration or exemption status that may occur
after account setup.


3.    Delivery. This sale will be F.O.B. the “Ship From” location stated in this
Agreement. Title and risk of loss will pass to Buyer at the “Ship From” location
as Product passes the barge permanent hose connection. Title and risk of loss
will not be affected by Seller’s ownership of the transportation assets,
arrangement of shipment, and/or pre-payment or collection of shipment expenses
from Buyer. Seller will have no obligation to deliver Product at the “Ship From”
location unless Buyer, its agents, and its carriers have entered into, and are
in compliance with, agreements governing access to the “Ship From” location.


4.    Quantity and Inspection. Quantities will be determined in order of
preference: per down gauge measurement of Seller’s static shore tank taken
immediately before and after discharge by a mutually agreed upon licensed
petroleum inspector; if Seller’s shore tank(s) is active or in the critical zone
during loading, Buyer’s static shore tank(s) up gauge measurement, plus any OBQ
(on-board quantity), less any ROBQ (remaining on-board quantity,)  will be used
at discharge by a mutually agreed upon licensed petroleum inspector for quantity
determination; if both Seller’s and Buyer’s shore tank(s) is active or in the
critical zone during loading and unloading, then the quantity shall be
determined by a mutually agreed upon licensed petroleum inspector by taking the
average of the barge quantities at load and discharge, taking account for VEF
(vessel experience factors), OQB and ROBQ or any other means acceptable by both
parties. Quantities will be temperature adjusted to 60 degrees Fahrenheit using
built in temperatures compensators or ASTM tables. Either party may require that
Product quality be determined by a jointly-selected, licensed petroleum
inspector, whose findings will be conclusive. Customary inspection costs will be
shared equally, but additional services (including additional quality analyses)
will be paid for by the party requesting them. For avoidance of doubt, any
quality testing by Buyer on parameters not warranted by Seller will not relieve
Buyer of its obligation to perform pursuant to this Agreement


5.    Compliance With Laws. Buyer, its agents, and its carriers will comply with
all laws, regulations, and standards applicable to the sale, delivery,
(including loading, unloading, and/or transloading), transportation, storage,
use, and disposition of Products.


6.    Safety and Health. Material Safety Data Sheets (MSDS) or Safety Data
Sheets (SDS) for Products are available at the following Internet address:
http://www.marathonpetroleum.com/brand/products/msds/. Buyer has received
Material Safety Data Sheets (or SDS) and other information about the safety and
health aspects of Products, will communicate this information to its employees,
agents, carriers and
 
customers, and will require them to further communicate this information in a
like manner.


7.    Warranties. Seller warrants good title to all Products supplied hereunder
at the time of delivery to Buyer and that each Product supplied hereunder will
comply with the applicable Seller or attached specifications in effect at the
time and place title thereto passes to Buyer. MPC DISCLAIMS ANY AND ALL OTHER
WARRANTIES AND REPRESENTATIONS WITH RESPECT TO THE PERFORMANCE OR QUALITY OF
PRODUCTS SUPPLIED HEREUNDER INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR BUYER’S PARTICULAR OR INTENDED PURPOSES OR
USAGE. Seller will, at its option and its cost (including expense of return and
re-delivery), remedy the defect in, replace, or refund the purchase price of,
any Product that fails to meet this warranty. THIS IS BUYER’S EXCLUSIVE REMEDY
FOR BREACH OF WARRANTY.


8.    Claims. All claims must be in writing. Product quality or quantity claims
must be delivered to Seller within 30 days after delivery of the Product, and
all other claims by Buyer must be delivered to Seller within 60 days after the
event giving rise to the claim. Buyer will preserve, and permit Seller to
inspect and sample, the subject Product. ANY LAWSUIT AGAINST SELLER WHICH
INVOLVES THIS AGREEMENT OR THE SALE OF PRODUCTS MUST BE BROUGHT WITHIN ONE YEAR
AFTER THE CAUSE OF ACTION ACCRUES.


9.    Limitation of Liability. IN NO EVENT WILL SELLER’S LIABILITY FOR DAMAGES
(WHETHER ARISING FROM BREACH OF CONTRACT OR WARRANTY, NEGLIGENCE, STRICT
LIABILITY, OR OTHERWISE) EXCEED THE PURCHASE PRICE OF THE PRODUCT CONCERNED NOR
WILL SELLER BE LIABLE FOR PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES (INCLUDING LOST PROFITS), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


10.    Force Majeure and Allocation. Neither party will be liable to the other
for any delay or failure in performance (other than to make payments when due)
to the extent that it is caused by circumstances beyond its reasonable control,
or by fire; explosion; flood; earthquake; storm; act of God; mechanical
breakdown; sabotage or vandalism; strike or other labor disturbance (Seller will
not be required to settle a labor dispute or take an action that might involve
it in a labor dispute); shortages of, or delays in obtaining, crude oil,
feedstocks, raw materials or finished products, equipment, labor,
transportation, or storage; interruption of utility services; or compliance with
any law, regulation or order (regardless of validity) of any governmental or
military authority. Further, if Seller at any time decides that its Product
supply is insufficient to meet the actual or forecasted needs of Seller, its
divisions and subsidiaries, and its and their customers (whether under contract
or not), Seller may allocate its supply among all of them in any fair and
reasonable manner determined by Seller.


11.    Indemnity. Buyer, its employees, workmen, agents, servants, contractors,
or Vessel, as defined below, to comply with the terms and conditions of this
Agreement; or (iii) any act or failure to act in the handling, loading,
unloading, transloading, storage, transportation, resale, or other use, by Buyer
or others, of a Product sold under this Agreement. The only exception to this
obligation is when Seller’s negligence or intentional misconduct is determined
by a court to be the sole cause of the damage. In responding to any third-party
claims, Seller may select an attorney and may enter into any settlement without
affecting this obligation.


12.    Default. Seller may terminate this Agreement in the event of a material
default by Buyer which is not cured within 10 days after notice of default is
given. Seller may also terminate this Agreement at once (and Buyer will have no
right to cure) if Buyer either fails to pay any amount when due or violates the
provisions of paragraph 14 below. The




--------------------------------------------------------------------------------

(Rev. 4/1/14)

right to terminate is in addition to any other remedy that may be available. A
waiver of a default in one instance does not extend to any subsequent default.


13.    Export Sales. For any Product that will be exported from the U.S.A. by
Buyer or another Party, all export-related requirements are the sole
responsibility of Buyer or the Exporter. Seller is not responsible for
compliance with U.S. export control laws or requirements in such transactions
unless it agrees to assume that responsibility in writing.


Further, no Product received from Seller is intended by Seller to be shipped,
either directly or indirectly, to any country, entity, or person or for any
end-use that is prohibited under the EAR, OFAC regulations, ITAR or as otherwise
prohibited by any applicable law or regulation. Any diversion contrary to U.S.
law is strictly prohibited.


For any Product that will be exported from the U.S.A. by Buyer, Seller reserves
all rights as a manufacturer under 19 U.S.C. §1313 and related regulations and
reserves all rights to claim drawback. Buyer will provide Seller with proof of
export satisfactory to Seller, and any other information needed by Seller for
the timely and accurate filing of Seller’s claim.


14.    Trademarks. Buyer will not use Seller’s name, trade or service marks, or
trade dress in any way with regard to the Products.


15.    General. (A) The sale of Products to Buyer, and this Agreement, will be
governed by Ohio law, without giving effect to its principles of conflict of
laws provisions and excluding the United Nations Convention on Contracts for the
International Sales of Goods. (B) Buyer’s obligations in paragraphs 2, 5, 6, 8,
9, 11, 13 and 14 above will survive termination of this Agreement. (C) The
invalidity or unenforceability of any part of this Agreement will not affect the
validity or enforceability of its remaining provisions. (D) This Agreement, and
any rights or duties under it may not be assigned or delegated by Buyer; any
attempted assignment or delegation by Buyer will be void. (E) In the event of a
sale or transfer of all or substantially all of Buyer’s equity shares or assets,
or a controlling interest in either, by merger, acquisition, exchange, joint
venture, or other similar transaction, Seller may, at its sole option,
immediately terminate this Agreement. (F) No claim or notice relating to this
Agreement to be given to Seller will be valid unless sent by certified mail
return receipt requested or by a national overnight courier service to Seller
addressed as follows: Manager, Specialties Products Marketing, Marathon
Petroleum Company LP, 539 South Main Street, Findlay, Ohio 45840. All notices
given by Seller to Buyer may be sent to the addresses shown on the most recent
written correspondence sent to Seller by Buyer, or to such addresses as may be
requested in writing by Buyer in the future. (G) No amendment or modification of
this Agreement will be valid unless made in a writing signed by authorized
representatives of both parties. Any attempt by either party, through a job
order, purchase order, invoice, or other document, to vary in any degree any of
the terms of this Agreement will be deemed immaterial and will be void, unless
contained in an amendment executed as specified hereinabove. (H) No failure to
exercise or election not to exercise any of a party’s rights hereunder will
constitute any waiver or modification of such rights, or be deemed to be a
course of performance or dealing, modifying or waiving the parties’ rights,
remedies, duties, obligations or liabilities under this Agreement or any part
thereof. (I) This Agreement contains the entire agreement of the parties with
respect to its subject matter.








